FILE COPY




                              IN THE SUPREME COURT OF TEXAS
                                        -- -- -- --
                                           denied

NO. 15-0258
                                                 §
 DANIEL AND ERIN PERALES
                                                 §
 v.                                                                              Harris County,
                                                 §
 CLARENCE STUMHOFFER IN HIS
                                                 §
 CAPACITY AS HEIR TO THE                                                            1st District.
                                                 §
 ESTATE OF ROBERT B.
                                                 §
 STUMHOFFER, DECEASED



                                                                              September 4, 2015

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                                                             November 13, 2015

        Petitioner's motion for rehearing of petition for review, filed herein in the above
 numbered and styled case, having been duly considered, is ordered, and hereby is, denied.


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do             hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        It is further ordered that petitioner, DANIEL AND ERIN PERALES, pay all costs
 incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 13th day of November, 2015.


                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk